997 F.2d 512
Frederick LASHLEY, Plaintiff-Appellant,v.Paul K. DELO, Defendant-Appellee.
No. 93-2892.
United States Court of Appeals,Eighth Circuit.
Submitted July 27, 1993.Decided July 27, 1993.

Appeal from the United States District Court for the Eastern District of Missouri;  Edward L. Filippine, Chief Judge.
Cedric D. Brown, Kansas City, MO, for plaintiff-appellant.
Ronald L. Jurgeson, Asst. Atty. Gen., Kansas City, MO, for defendant-appellee.
Before RICHARD S. ARNOLD, Chief Judge, FAGG and BEAM, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the basis of the well-reasoned opinion of the district court.   See 8th Cir.R. 47B.


2
The motion for stay of execution is denied.   See Delo v. Blair, --- U.S. ----, 113 S. Ct. 2922, --- L.Ed.2d ---- (1993).


3
IT IS SO ORDERED.